NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD VINCENT RAY, Jr.,                        No. 19-15729

                Plaintiff-Appellant,            D.C. No. 5:18-cv-06813-EJD

 v.
                                                MEMORANDUM*
RALPH M. DIAZ, Acting Secretary for the
California Department of Corrections and
Rehabilitation; M. VOONG; CRAIG
KOENIG, Acting Warden; TANI GORRE
CANTIL-SAKAUYE; ROBERT R. TOY;
FRANK ROESCH; ANNE KIRKPATRICK;
LIBBY SCHAFF; SEAN WHENT;
MICHAEL T. O'CONNER; TERENCE
BRUINERS; CITY OF OAKLAND;
OAKLAND POLICE DEPARTMENT,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Edward Vincent Ray, Jr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay

the filing fee after denying Ray’s motion to proceed in forma pauperis (“IFP”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s interpretation and application of 28 U.S.C. § 1915(g). Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We affirm.

      The district court properly denied Ray’s motion to proceed IFP because Ray

had filed at least three prior actions that were dismissed as frivolous, malicious, or

for failure to state a claim, and Ray did not plausibly allege that he was “under

imminent danger of serious physical injury” at the time he lodged the complaint.

See 28 U.S.C. § 1915(g); Andrews, 493 F.3d at 1053, 1055-56 (discussing the

imminent danger exception to § 1915(g)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Ray’s motion to expedite and for an injunction (Docket Entry No. 14) is

denied.

      AFFIRMED.




                                           2                                    19-15729